Case 3:17-cv-01765-CSH Document 46-10 Filed 05/16/19 Page 1 of 5




            EXHIBIT J
                         The Stanley Works Israel Ltd.
                  Case 3:17-cv-01765-CSH Document 46-10 Filed 05/16/19 Page 2 of 5

                                            Company Profile
Main Details
                         Name: The Stanley Works Israel Ltd.
                      QuickRef: STANWORISR
                        Country: Israel
               Company Number: 52-004298-7
                   Incorporated: 02/23/1987
                 Company Type: Private Limited Liability Company
                Company Status: Active
                      Dissolved:

Primary Addresses
                Registered Office: 19 Ha'melacha Street, New Industrial Zone, Rosh Ha'ayin , 48091, Israel

Professional Advisors
                        Solicitors: Naschitz Brandes & Co., 5 Tuval Street, Tel-Aviv , 67897, Israel

Company Records
             Register of Members: Naschitz Brandes & Co., 5 Tuval Street, Tel-Aviv , 67897, Israel

Accounting Dates
                          Last Period End               Current Period End                 Last Extended
Accounting
Dates:

Additional Information
              Fiscal Year End:
                 Tax Year End:
             Has Employees?:
            Business Purpose:
                    Successor:
         Minute Book Location:
       Corporate Seal Location:
                      Affiliate?:
                      Domicile:
                       Region:
                     Comment:
                        Status:
                  Status Date:
              Agreement Date:
             Termination Date:
             Secretariat UDFs:



                                                                                                STAN-0000006
            Canadian   Fed Num:
                Case 3:17-cv-01765-CSH Document 46-10 Filed 05/16/19 Page 3 of 5
         Canadian Actvity Class:
           Secretariat SubType:
Entity number used by Corp Tax
                           Dept:
             Patent Resolution: X
                Business Division: No Selection
                     Responsible:
    Email Address for Workflow:
  HFM Codes Making Up Legal
                             Entity:
                    Audit Opinion: Qualified
                 Statutory Auditor: EY
    Date last accounts required:
         Date last accounts filed:
  Year of Last Annual Accounts
                              Filed:
             Date next accounts:
Year annual accounts uploaded:
Date last annual return required:
     Year of Last Annual Return
                              Filed:
    Date last annual return filed:
      Date of next annual return:
       US GAAP Audit Required:
      Statutory Audit Required ?:
                 Company Name:
 Not, Directly or Indirectly, 100%
                  owned by SBD :
     State Identification Number:
                  Governing Law:
        Merge Quick Reference: STANWORISR
               US GAAP Auditor: EY
                      Tax Advisor:
          Global Tools & Storage
                       (Primarily) :
            St. Louis County, MO
              Compliance Officer:

Past Names
  From Date       Up To Date    Name
  08/27/1996      06/17/2009    Z.A.G. Industries Ltd.
  02/23/1987      08/27/1996    Z.A.G. Project Development Ltd.

Appointments
Board Positions
Name                                  QuickRef           Position            Appointed


                                                                                   STAN-0000007
Adinolfi, Jon Michael                 ADINOLF-JM
                  Case 3:17-cv-01765-CSH              Director
                                          Document 46-10  Filed 05/16/19 Page 4 of03/18/2015
                                                                                   5
Bartone, Michael A.                   BARTONE-MA      Director                   11/14/2006
Waller, Myriam                        WALLER-M        Director                   03/18/2015

Officers
Name                                   QuickRef           Position                      Appointed
Bar, Ronen                             BAR-R              Assessing Officer              Unknown
Fixler, Efrat                          FIXLER-E           Assessing Officer              Unknown

Other Signatories
Name                                   QuickRef           Position                      Appointed
Douglas, Craig Argyle                  DOUGLAS-CA         Banking Signatory - Group     01/22/2015
                                                          A
Torello, Catherine S.                  ENNIS-CS           Banking Signatory - Group     01/22/2015
                                                          A
Fixler, Efrat                          FIXLER-E           Banking Signatory - Group     01/22/2015
                                                          B
Mergi, Dalia                           MERGI-D            Banking Signatory - Group     01/22/2015
                                                          C
Waller, Myriam                         WALLER-M           Banking Signatory - Group     01/22/2015
                                                          B
Waysbort, Tali                         WAYSBORT-T         Banking Signatory - Group     01/22/2015
                                                          C

Past Appointments
Name                                  QuickRef           Position                       Appointed Resigned
Beatt, Bruce Harry                    BEATT-BH           Director                       01/01/2003 03/18/2015
Carmeli, Esti                         CARMELI-E          Director                       05/02/2007 03/18/2015

Share Classes
Capital
New Israeli Sheqel (ILS)
Class Name                     Nominal     Authorised Capital              Issued Capital              Capital
                                   Value                                                             Weighting
Ordinary, Restricted             ILS0.01     ILS90,300,000.00            ILS43,268,052.62            100.000%
                           Total Capital     ILS90,300,000.00            ILS43,268,052.62

Shares
New Israeli Sheqel (ILS)
Class Name                      Nominal    Authorised Shares              Issued Shares     Votes   Voting
                                  Value                                                       Per Weighting
                                                                                            Share
Ordinary, Restricted             ILS0.01          9,030,000,000            4,326,805,262        1 100.000%
                           Total Shares           9,030,000,000            4,326,805,262

Corporate Relationships (Legal Capital Structure)
From                       To                             %       From    Description                Control



                                                                                            STAN-0000008
               Case 3:17-cv-01765-CSH Document 46-10 Filed 05/16/19 Page 5 of 5            By
The Stanley Works Israel Zag USA, Inc.        100.000% 07/05/1998 The Stanley Works Israel Shares
Ltd.                     (Subsidiary Company)                     Ltd. is the Sole
(Holding Company)                                                 Shareholder

Shareholders
ILS0.01 Ordinary, Restricted shares
Name                            QuickRef              Shares Held      % of Class       Voting %      Capital %
Stanley Israel Investments B.V. STANISINBV           4,326,805,262      100.000%        100.000%      100.000%
                                Total                4,326,805,262
                                Allotted

Shareholdings
Company and Class                                       QuickRef                 Shares Held          Overall %
Z.A.G. Operation (Assets) Ltd. (being liquidated)       ZAGOA                             100         100.000%
ILS1.00 Ordinary
Z.A.G. Project Development - Marketing Israel Co.,      ZAGPDMI                           100         100.000%
Ltd. (being liquidated)
ILS1.00 Ordinary
ZAG (UK) Limited                                        ZAGUK                           1,000         100.000%
£1.00 Ordinary
Zag USA, Inc.                                           ZAGUSA                             10         100.000%
US$ Common

***Conversion DLs***

Narratives
Date            Reminder         Status                  Summary
06/30/2011                                               Effective Date:
                                                         Expiration Date:
                                                         Type:                 CONTACT
                                                         Description:          Co. Audit Help
                                                         Body:                 (see below)

                                                         Uri Eger
                                                         Naschitz, Brandes & Co., Advocates
                                                         5 Tuval Street, Tel-Aviv 67897, Israel
                                                         Direct dial: +972-3-623-5022
                                                         Direct fax: +972-3-623-5106
                                                         E-mail: ueger@nblaw.com
                                                         www.nblaw.com




                                                                                                STAN-0000009
